Exceptions overruled. This is an action of tort for personal injuries and property damage arising out of a collision on a public highway between an unregistered automobile of the female plaintiff operated by the male plaintiff and an automobile of the female defendant operated negligently, but not in a wilful, wanton, or reckless manner, by the male defendant. The judge directed verdicts for the defendants. The plaintiffs excepted, and urge us to overrule the doctrine first enunciated by this court in Dudley v. Northampton Street Railway, 202 Mass. 443. See Dean v. Leonard, 323 Mass. 606, 609. The doctrine has been called “unique.” 62 Harv. L. Rev. 525. It has been very generally criticised. See, for example, Prosser, Torts (2d ed.) 162; cases collected in notes in 16 A. L. R. 1108, 54 A. L. R. 374, and 163 A. L. R. 1375. As an original proposition, it could hardly find favor with us today. The rule, however, has stood for more than forty-six years without repeal by the Legislature. Some of us would prefer to overrule the Dudley case, but the majority of the court think that its termination should be at legislative, rather than at judicial, hands. Bursey’s Case, 325 Mass. 702, 706-707.